Citation Nr: 0814002	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for skin cancer of the 
right ear and left arm.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for scarring of the 
right side of the face.

7.  Entitlement to service connection for vision loss of the 
right eye.

8.  Entitlement to service connection for alcohol abuse.

9.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a left hand fracture, involving 
fingers 2, 3, 4, 5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Reno, Nevada.

Pursuant to the veteran's representative request in the 
February 2008 informal hearing presentation, the Board is 
consolidating the separately adjudicated issues for PTSD and 
depression as a single issue for entitlement to service 
connection for an acquired psychiatric disorder.  

As the Board is only adjudicating the claim for entitlement 
to alcohol abuse, the remaining claims are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.   The veteran's alcohol abuse is not connected to a 
service-connected disease or disability.

2.  The veteran's claim of entitlement to service connection 
for alcohol abuse was received in December 2001.


CONCLUSION OF LAW

Primary alcohol abuse is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R.
§ 3.159 (2007).  A notice letter was provided to the 
appellant in February 2005.  In this case, the facts are not 
in dispute.  Resolution of the appellant's appeal is wholly 
dependent on interpretation of the law and regulations 
pertaining to the reimbursement of medical expenses.  A 
review of VA's duty to notify and assist is not necessary 
regarding the claim for entitlement to alcohol abuse, because 
there is no legal basis for the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
cases where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Service Connection

The veteran contends that his alcohol abuse is related to his 
active service and therefore should be service-connected.  
The service medical records do reflect that he was injured in 
August 1964 when he was struck in the face while under the 
influence of alcohol.  However the service medical records 
are silent for any evidence of a chronic alcohol problem 
during service.

Post-service, the earliest evidence of alcohol abuse is shown 
in VA records from August 2000 wherein the veteran was noted 
to drink 4 to 5 beers daily and was advised by his doctor to 
stop drinking beers.  By October 2000 he was assessed with 
alcohol dependence along with a history of polysubstance 
abuse said to have begun when he was 17 years old.  He was 
referred to the VA's psychiatry/alcohol treatment program 
within the same month.  In December 2001 he was seen for 
admission into a VA long term treatment program with a 
diagnosis that included alcohol dependence with cocaine and 
cannabis abuse.  Plans were made for him to obtain treatment 
following detox at an outside facility.  He continued to 
participate in the VA's addictions program in January 2002.  
Records from August 2002 reflect that he was no longer 
drinking alcohol, having quit 3 months ago after having drank 
for 40 years.  Records from 2002 do not reflect treatment for 
alcohol problems, but address other medical issues.  A 
January 2003 VA nursing note for blood pressure check 
revealed a "CAGE" screening positive for having drank an 
alcoholic beverage in the past year but was CAGE negative and 
the comment was that he took a rare drink.  Subsequent 
records mostly concern other matters but do include a 
notation in October 2003 reflecting that the veteran had quit 
alcohol post detox 3 months earlier and also had quit in 
December 2002.  In December 2003 the veteran was seen for a 
psychiatric evaluation and admitted to having drank heavily 
within the past year, claim to have drank 6 or more drinks on 
one occasion about weekly and 10 or more drinks on one 
occasion about 2 to 4 times per month in the past year.  He 
was assessed with addictive disorder, alcohol abuse.

The report of a January 2004 VA general medical examination 
included the veteran's claim of lifelong alcohol abuse and 
the diagnoses included alcohol abuse.  A February 2005 VA 
psychiatric examination however revealed the veteran to deny 
drug or alcohol problems, and none were diagnosed.

VA records from 2004 through 2005 include psychiatric 
treatment for various psychiatric complaints, but no 
treatment for alcohol problems.  In April 2005 he denied 
problematic alcohol use, but also admitted to have last drank 
3 weeks ago.

Special considerations apply to claims involving alcoholism 
or alcohol abuse. Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).

Significantly, direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2007).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service, but no 
compensation shall be paid if the disability is the result of 
the person's abuse of alcohol.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Service connection cannot be granted for any disease or 
injury incurred in active service if it is the result of the 
veteran's own willful misconduct, or due to abuse of alcohol 
or drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  The 
abuse of alcohol is defined as the use of alcoholic beverages 
over time, sufficient to cause disability to, or death of, 
the user. 38 C.F.R. § 3.301(d).

The veteran's claim for direct service connection for alcohol 
abuse must be denied.  He filed this claim in December 2001.  
The law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990. 38 C.F.R. 
§§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is 
dispositive of the claim, it should be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the law and not the evidence 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law).


ORDER

Service connection for alcohol abuse is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for the following disabilities, a psychiatric 
disorder claimed as PTSD with depression, hypertension, 
residuals of a back injury, skin cancer, scarring right side 
of the face, a right hip disorder and right eye vision loss.  
He also alleges that his service-connected left hand disorder 
is more severe than currently evaluated.  

Regarding his PTSD claim, the veteran is alleging that his 
stressors involve the deaths of individuals who had served 
with him in the same battalion but who were sent to Vietnam, 
while he served stateside.  The veteran's DD Form 214 
indicates that his principal MOS during service was 
administrative.  His service personnel records show that he 
served with Company B (Rein), 3rd Recon Bn, 4th Marines 
(Rein), 1st Marine Brigade from April 1963 to April 1965.  He 
gave in detail the names and units of 3 individuals he said 
he knew who were killed in Vietnam.  First there was First 
Lieutenant Frank Reasoner, Company B, 3rd Recon with the 5th 
Marine Brigade, 3rd Marine Division who was killed in action 
(KIA) on July 17, 1965 and also received the Medal of Honor.  
The veteran indicated he served with this individual for 2 
years.  The second person killed was Ernest Montoya, Company 
B, 3rd Recon with the 5th Marine Brigade, 3rd Marine Division 
who was KIA on July 16, 1965.  The third person killed was 
John Campbell, B Recon, 3rd Battalion, 4th Marines, 5th 
Brigade, 3rd Marines, FMF, who was KIA in June 1965.  

While the veteran provided detailed unit information 
regarding the individuals killed and while there is 
information in the service records providing details about 
which unit, battalion etc, that the veteran served, the RO 
has yet to attempt corroborate these claimed stressors 
regarding these individuals who were KIA.  

Regarding the remaining service-connection issues, the Board 
notes that while the veteran underwent examinations to 
address the etiologies of these claimed disorders, none of 
the examinations undertaken in January 2004 or February 2005 
included a review of the claims file.  While the examiner who 
conducted the spine examination in February 2005 stated that 
his back complaints were likely service related, this 
examiner admitted that reliance was made on the veteran's own 
history rather than review of the claims file.  In regards to 
residuals of a facial injury which include the scar on the 
face as well as an eye disorder, the Board notes that the 
service medical records do show a facial injury in August 
1964.  In order to adjudicate these matters fairly, all these 
service connection issues remaining on appeal must be 
remanded to afford the examiners a complete review of the 
claims file, including the service medical records.

Finally, regarding the service-connected residuals of a left 
hand injury , the veteran's representative has urged that a 
new examination be conducted as the most recent one from 
January 2004 is now more than 4 years old.  Thus, remand of 
this matter is warranted to afford an examination of the 
current condition of the left hand.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In addition, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In the present appeal in May 2006, the appellant was provided 
with notice of the type of evidence necessary to establish an 
effective date or a disability rating, if service connection 
is granted on appeal.  Thus he has adequate notice regarding 
the service connection claims.  However regarding the 
increased rating claim, the claimant must additionally be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2005)) is fully 
satisfied.  

(a) The AOJ must send the veteran a 
corrective notice addressing the 
increased rating claim, that explains (1) 
the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, 
if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra, (2) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (3) generally, the criteria 
necessary for entitlement to a higher 
disability rating, (4) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (5) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  

(b) The notice must also (1) inform the 
veteran of what he needs to provide; (2) 
what information VA has or will provide; 
and (3) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for a psychiatric disorder 
claimed as PTSD with depression, 
hypertension, residuals of a back injury, 
skin cancer, scarring right side of the 
face, a right hip disorder and right eye 
vision loss since service and for a left 
hand disorder since his last examination 
in January 2004.  After securing the 
necessary release(s), the AOJ should 
obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  The AOJ should again ask the veteran 
to provide any additional information 
concerning his alleged stressors.  This 
includes the specific locations, date of 
occurrence, and full names of the 
individuals involved.

4.  The AOJ should take additional action 
necessary to assist with independently 
corroborating the alleged stressors from 
service, detailed by the veteran as 
having known 3 individuals from his 
battalion who were killed in Vietnam.  
Corroboration should include obtaining 
unit records directly from the United 
States Marine Corps MCHC, at the Marines 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
Virginia 22134-5107 or from the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly known as the 
U.S. Army Services Center for Research of 
Unit Records (USACURR)), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, as well 
as from any other resources.  Attempted 
verification should include efforts to 
produce records pertaining to the KIA 
status of the veteran's comrades as 
follows:  First Lieutenant Frank 
Reasoner, Company B, 3rd Recon with the 
5th Marine Brigade, 3rd Marine Division 
who was killed in action (KIA) on July 
17, 1965 and also received the Medal of 
Honor; Ernest Montoya, Company B, 3rd 
Recon with the 5th Marine Brigade, 3rd 
Marine Division who was KIA on July 16, 
1965; and John Campbell (or Randall 
Campbell), B Recon, 3rd Battalion, 4th 
Marines, 5th Brigade, 3rd Marines, FMF, 
who was KIA in June 1965.  This summary 
of the individuals KIA, a copy of the 
veteran's DD Form 214, all associated 
service documents and any additional 
information obtained from the veteran 
pertaining to these individuals should be 
sent along with the requests for 
verification.

5. Should the AOJ be unsuccessful in 
obtaining the above specifically 
requested records, then the AOJ must 
notify the appellant of that inability to 
obtain those records, consistent with 
notice information requirements contained 
in 38 C.F.R. § 3.159 (e); including but 
not limited to informing him as to 
whether the records exist, the efforts 
taken to locate the records, and that 
further efforts to obtain those records 
would be futile.  38 C.F.R. § 
3.159(c)(2).

6.  After obtaining any Morning Reports 
or other relevant information, the RO 
should determine whether the evidence 
verifies KIA's of the above described 
comrades of the veteran described by the 
veteran as resulting in his PTSD.

7.  After completion of 2 through 6 
above, VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressor(s) that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor(s) was one 
of the stressors verified by JSRRC.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

8.  The AOJ should also schedule the 
veteran for the appropriate VA 
examinations, by appropriate specialists, 
to determine the nature and etiology of 
the veteran's claimed disability of 
hypertension, residuals of a back injury, 
skin cancer, scarring right side of the 
face, a right hip disorder and right eye 
vision loss.  The examinations should be 
conducted by the appropriate 
specialist(s) to determine whether any 
hypertension, residuals of a back injury, 
skin cancer, scarring right side of the 
face, a right hip disorder and right eye 
vision loss is/are due to or aggravated 
by service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner(s) are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed hypertension, back disorder, 
skin cancer, scarring right side of the 
face, a right hip disorder and right eye 
vision loss condition.  Specifically, the 
examiner(s) is requested to provide an 
opinion as to (1) whether the veteran has 
current hypertension, back disorder, skin 
cancer, scarring right side of the face, 
a right hip disorder and right eye vision 
loss; (2) whether any diagnosed 
hypertension, back disorder, skin cancer, 
scarring right side of the face, a right 
hip disorder and right eye vision loss at 
least as likely as not began in service.  
Regarding the back disorder, right hip 
disorder and hypertension, the 
examiner(s) should also address whether 
any disorder shown manifested within a 
year of his discharge.  The examiner(s) 
must address the findings and complaints 
in the service medical records and 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

9.  The AOJ should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected left hand disability.  The 
claims file should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note the 
active and passive range of motion of the 
left hand, to include wrist and fingers 
in degrees.  An opinion should be made as 
to whether there is limitation of motion 
of the fingers that more closely 
resembles that of an ankylosis, and if 
so, which fingers are involved and 
whether the ankylosis is favorable or 
unfavorable.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left hand disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left hand disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left hand; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
left hand due to pain attributable to the 
service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left hand disability is 
noted to be present, the examiner should 
comment on the muscle group(s) affected 
and the extent and severity of muscle 
atrophy.

10.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claim.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


